Exhibit 99.1 101 Main St. P.O. Box 1628 Lafayette, IN 47902 (765) 742-1064 www.LSBANK.com lsbmail@LSBANK.com FOR IMMEDIATE RELEASE For further information contact: March 9, 2012 Randolph F. Williams President/CEO (765) 742-1064 Fax: (765) 429-5932 LSB Financial Corp. Announces Year-end and Fourth Quarter Results Lafayette, IN - LSB Financial Corp. (NASDAQ:LSBI), the parent company of Lafayette Savings Bank, FSB, today reported net income for 2011 of $539,000 or $0.35 per share, compared to net income of $2.1 million or $1.36 per share for 2010.The decrease in income was primarily due to a $2.6 million or 94% increase in the loan loss provision as a result of steps taken in 2011 to reduce non-performing loans, offset by a $625,000 increase in net interest income. During the year we charged off $5.4 million against loan loss reserves, while recovering $67,000 and replenishing the reserves by $5.4 million. Over $2.5 million of the charge-offs were the result of lowered appraisal values on commercial properties received in the fourth quarter.A 33% improvement in non-performing loans from $18.0 million at December 31, 2010 to $12.1 million at December 31, 2011, resulted in a ratio of non-performing loans to total loans of 3.95% at December 31, 2011 compared to 5.59% in 2010.The fourth quarter appraisal charge-offs resulted in a fourth quarter loss of $600,000 compared to net income of $602,000 in the fourth quarter of 2010. LSB President and CEO, Randolph F. Williams, stated, “The steps we took in 2011 to address non-performing loans resulted in an improvement in our loan loss reserve to non-performing loan ratio to 44.21%, up from 29.61% at the end of 2010.Our loan loss reserve, as a percent of total loans, increased to 1.74% from 1.65%.We believe that these steps position us well in 2012 and forward.The loan loss reserve at both December 31, 2010 and December 31, 2011 was $5.3 million.” Mr. Williams continued, “The core profitability of the bank remains strong.Our net interest margin remains high at 4.02%, up from 3.68% at the end of 2010.As a community bank we generate our earnings primarily by gathering deposits and making loans. Our 98% loan-to-deposit ratio is further evidence that we consider ourselves first and foremost a community bank.” “Our balance sheet shows our success in attracting and maintaining local deposits.By actively managing the balance sheet we have been able to pay competitive rates to depositors and reduce our reliance on funds from outside our market area.We continue to deleverage, reducing loans by $18.3 million and increasing our capital ratio from 9.57% to 9.93%.” The bank continues to be a leading home lender in the market originating $ 61.0 million in residential loans and generating $1.1 million of fees from the sale of $52.7 million of these loans.Mr. Williams added, “The recent announcement by the National Association of Home Builders that Lafayette now ranks as one of the Country’s 76 “improving markets”, information from the Federal Housing Finance Agency that Lafayette ranks in the top 10% in year-over-year housing appreciation and our December unemployment rate of 7.5% all bode well for our market.” While community bank stocks have been hard hit, we are proud to have been named to the Indianapolis Business Journal’s top 25 performing Indiana stocks in 2011. The closing price of LSB stock on March 8, 2012 was $16.81 per share as reported by the Nasdaq Global Market. LSB FINANCIAL CORP. SELECTED CONSOLIDATED FINANCIAL INFORMATION (Dollars in thousands except share and per share amounts) Selected balance sheet data: December 31, 2011 December 31, 2010 Cash and due from banks $ $ Interest bearing deposits Securities available-for-sale Loans held for sale Net portfolio loans Allowance for loan losses Premises and equipment, net Federal Home Loan Bank stock, at cost Bank-owned life insurance Other assets Total assets Deposits Federal Home Loan Bank advances Other liabilities Total liabilities Shareholders’ equity Book value per share $ $ Equity / assets % % Total shares outstanding Asset quality data: Non-accruing loans $ $ Loans past due 90 days still on accrual Other real estate / assets owned Total non-performing assets Non-performing assets / total assets % % Allowance for loan losses / non-performing loans % % Allowance for loan losses / non-performing assets % % Allowance for loan losses / total loans % % Loans charged off $ $ Recoveries on loans previously charged off 67 Three months ended December 31, Year ended December 31, Selected operating data: Total interest income $ Total interest expense Net interest income Provision for loan losses Net interest income after provision Non-interest income: Deposit account service charges Gain on sale of mortgage loans Gain(loss) on sale of available-for-sale securities 47 54 Gain(loss) on sale OREO ) 8 ) ) Other non-interest income Total non-interest income Non-interest expense: Salaries and benefits Occupancy and equipment, net Computer service Advertising 94 79 FDIC Insurance Premium Other Total non-interest expense Income before income taxes ) Income tax expense ) Net income ) Weighted average number of diluted shares Diluted earnings per share $ ) $ $ $ Return on average equity %) % % % Return on average assets %) % % % Average earning assets $ Net interest margin % Efficiency ratio % % % %
